DETAILED ACTION

The amendments filed on 04/27/2022 have been entered. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Valleru et al. (US 20210040834) and Deer (US 20100161227)


Regarding claims 1 and 11, Valleru discloses a method comprising: disposing a rotary steerable system (RSS) into a borehole (160) ( fig 1, [0017] discloses the use of a rotary steering system), wherein the RSS comprises: one or more sensors (230, 235, 240, 245, 250, 255, 260, 265, 270, 275, 280, 285, 290, 295) configured to measure a location the RSS in a formation from one or more tracking measurements and monitor a mechanical operation of the RSS ([0017] discloses the use of accelerometer and magnetometer to measure the inclination and azimuth, [0039] discloses the use of torque sensor to measure the torque of the drill string during drilling, also see fig 2); and identifying a failure from the one or more tracking measurements, the mechanical operation of the RSS, or the one or more sensors from a diagnostic review (fig 3 step 302 discloses detecting an undesirable condition or even, [0048] discloses that the event can include kick, stuck pipe, lost circulation, drill bit stick-slip, plugged drill bit nozzles, drill bit nozzle washout…); flagging the failure with a failure code ([0049] discloses the undesirable condition or event is based on a collection of properties and behaviors allowing a user to define different kind of alerts/ codes by using various permutations and combinations of the properties and behaviors); and reporting the failure and its mitigation actions to personnel in real time (fig 3, step 308, also see [0054]-[0055], [0057]).
Valleru discloses identifying a failure (step 302, fig 3), but is silent regarding the fact that the failure is a failure of a device disposed on a rotary steering system, wherein the failure code identifies where the failure is located, what the failure is, and criticality of the failure;
Valleru and Deer disclose the detection of failure of tools in a downhole environment. 
Deer teaches identifying a failure from a mechanical operation of the RSS, wherein the failure represents the failure of a device or part of a device disposed on the RSS and the failure code identifies where the failure is located, what the failure is, and criticality of the failure ([0052] discloses diagnostic log of an MWD tool (an RSS tool) to identify time,  location of a failure event of the MWD tool, and a description and an exact understanding of the failure.). 
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Valleru and Deer before him or her, to modify the method disclosed by Valleru to include identifying a failure of a device disposed on a rotary steering system, wherein the failure code identifies where the failure is located, what the failure is, and criticality of the failure as taught by Deer in order to help identify the cause of a failure and repair the system ([0018]).


Regarding claims 2 and 12, Valleru further discloses pairing the failure code and a failure mode with a dependency matrix (fig 3 step 104, discloses that the controller determines a cause of the undesirable event which is equivalent to pairing the failure code and a failure mode with a dependency matrix).

Regarding claims 3 and 13, Valleru further discloses that the dependency matrix is populated with one or more diagnosis and one or more advisories for the failure (fig 3 steps 302 and 304 discloses the diagnosis of the undesirable event or condition, step 306 discloses the determination of a corrective action in response to the undesirable condition or event).

Regarding claims 4 and 14, Valleru further discloses sending the one or more diagnosis and the one or more advisories with the failure code to the personnel for review (fig 3, step 308, [0010], [0024], [0054]).


Regarding claims 5 and 15, Valleru further discloses providing an interactive diagnostic display (220) that include the failure code, the one or more diagnosis, and the one or more advisories ([0028]-[0029]).

Regarding claims 6 and 19, Valleru further discloses filtering the one or more diagnosis to one or more selected diagnosis with an information handling system (210) ([0048]-[0049]).

Regarding claims 7 and 20, Valleru further discloses sending the one or more selected diagnosis and the one or more advisories with the failure code to the personnel for review (fig 3, step 308, [0010], [0024], [0054]).

Regarding claims 8 and 16, Valleru further discloses automatically altering one or more operations of the RSS based at least in part on the dependency matrix (fig 3, step 312, also see [0060]).

Regarding claims 9 and 17, Valleru further discloses that the dependency matrix alters the one or more operations of the RSS based at least in part on one or more solutions in the dependency matrix (fig 3, step 312, [0060]).

Regarding claims 10 and 18, Valleru further discloses alerting personnel to the failure code, the one or more diagnosis, and the one or more advisories that were implemented to alter the one or more operations of the RSS (fig 3, steps 308 and 314).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
5/5/2022